Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/013,912 filed on 06/20/2018.  Claims 1 – 20 were originally filed in the application.  Claims 1 – 20 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 7, change “the two connectors” to ––said first connector and said second connector––.
ABSTRACT, line 9, change “the connection” to ––said electrical connection––.

Claim Objections
Claim 1, line 2, before “comprising:” insert [Symbol font/0x2D][Symbol font/0x2D]the vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 5, before “same” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 1, change “said seat” to [Symbol font/0x2D][Symbol font/0x2D]said at least one seat[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 1, change “said seat” to [Symbol font/0x2D][Symbol font/0x2D]said at least one seat[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 3, change “said first and second connectors” to [Symbol font/0x2D][Symbol font/0x2D]said first connector and said second connector[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 3, before “comprising:” insert [Symbol font/0x2D][Symbol font/0x2D]the method[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 6, before “same” delete [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 14 – 15, change “said first and second connectors” to [Symbol font/0x2D][Symbol font/0x2D]said first connector and said second connector[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 1, change “the step” to [Symbol font/0x2D][Symbol font/0x2D]a step[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 1, change “the step” to [Symbol font/0x2D][Symbol font/0x2D]a step[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]a step[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 3, change “vis said first and second connectors” to [Symbol font/0x2D][Symbol font/0x2D]via said first connector and said second connector[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 2, before “comprising:” insert [Symbol font/0x2D][Symbol font/0x2D]the vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 9, change “said motor” to [Symbol font/0x2D][Symbol font/0x2D]said at least one motor[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 17, change “said first , second, and third tracks” to [Symbol font/0x2D][Symbol font/0x2D]said first track, said second track, and said third track[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 20 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A vehicle for transporting a motorized scooter, said vehicle being used to at least charge said motorized scooter while said vehicle is being operated, the vehicle comprising: at least one power source for powering at least one feature of said vehicle; a track having an inner channel, said inner channel having a width that is substantially same as a width of at least one tire on said motorized scooter, said track being used to guides said motorized scooter at least partially from a first location to a second location within said vehicle; and a first connector electrically connected to said at least one power source, said first connector being used to provide power to said motorized scooter at least when said motorized scooter is being transported and said motorized scooter is at said second location; wherein said first connector is configured to automatically mate with a second connector on said motorized scooter in response to moving said motorized scooter along said track from said first location to said second location, said second connector being electrically connected to at least one battery on said motorized scooter as recited in independent Claim 1; 
A method for using a vehicle to transport a motorized scooter, said vehicle being used to at least charge said motorized scooter while said vehicle is being operate, the method comprising: moving said motorized scooter along at least one track within said vehicle from a first location to a second location, said at least one track having an inner channel having a width that is substantially same as a width of at least one tire on said motorized scooter; automatically mating a first connector on said vehicle with a second connector on said motorized scooter in response to moving said motorized scooter along said at least one track from said first location to said second location; and providing power to said motorized scooter at least when said vehicle is being operated, said power being provided from at least one power source of said vehicle to at least one battery on said motorized scooter via said first connector and said second connector as recited in independent Claim 11;
A vehicle for transporting a motorized scooter, said vehicle being used to at least charge said motorized scooter while said vehicle is being operated, the vehicle comprising: a power source for power at least one motor of said vehicle; a first track affixed to a horizontal surface of said vehicle, said first track having an inner channel having a width that is slightly larger than    a width of at least one tire on said motorized scooter; a ramp movable from at least a first position to a second position, said ramp including a second track aligned with said first track at least when said ramp is in said second position, said at least one motor being used to move said ramp from said first position to said second position; a seat movable from at least a third position to a fourth position, said seat including a third track aligned with said first track at least when said seat is in said fourth position; and a first connector electrically connected said power source, said first connector being used to provide power to said motorized scooter at least when said vehicle is being operated; wherein said first track, said second track and said third track are used to guide said motorized scooter from a first location to a second location within said vehicle, and said first connector is automatically mated with a second connector on said motorized scooter in response to moving said motorized scooter to said second location, said second connector being electrically connected to a battery on said motorized scooter  as recited in independent Claim 19.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851